DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Response to Amendment
This Office Action is in response to the Amendment filed on 03/02/2021.
Status of the Claims:
Claim(s) 1, 4-5, 10 and 13-16 has/have been amended.
Claim(s) 2-3 and 11-12 has/have been canceled.
Claim(s) 1, 4-10 and 13-16 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments, see pages 7-14, filed 03/02/2021, with respect to claims 1, 3-10 and 12-16 have been fully considered and are persuasive.  The rejection of claims 1, 3-10 and 12-16 has been withdrawn. 
Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0323229 to Nouri teaches methods and systems for reading out a pixel array. An example system may include a plurality of pixels. The system may further include an interface circuit configured to provide an analog signal at a sense node. The analog signal may represent the activity of at least two pixels. The interface circuit may include a plurality of capacitors of which at least one capacitor is connected at one end to an output stage of a pixel and at another end to the sense node. The system may further include a readout circuit configured to convert the analog signal at the sense node to a digital signal.
US 2006/0175529 to Harmon et al. teaches a solid state photodetector is disclosed comprising a multiplicity of photodetector elements, each element using clamped Geiger mode gain to achieve high sensitivity and high speed. The elements are connected together using a common anode to sum their outputs, allowing operation with gray-scale response over a large total photosensitive area. In the preferred embodiment, high speed performance is achieved by isolating each element from the bias supply by means of an integrated series resistor.

Allowable Subject Matter
Claims 1, 4-10 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing apparatus comprising: 

wherein the control unit controls the pulsewidth of the signal pulses such that the pulsewidth in a case that the gain is relatively high is longer than the pulsewidth in a case that the gain is relatively low.

Regarding claim(s) 4-9, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 15, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are allowed for the same reasons used above.

Regarding independent claim 10, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing apparatus comprising: 
at least one processor or circuit configured to function as a control unit configured to control the predetermined period in accordance with a magnitude of a gain with which the count value is multiplied, 
wherein the control unit controls the predetermined period such that the predetermined period in a case that the gain is relatively high is longer than the predetermined period in a case that the gain is relatively low.

Regarding claim(s) 13-14, claim(s) depend from independent claim 10 and is/are allowable for the same reasons stated above.

Regarding independent claim 16, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 10 and is/are allowed for the same reasons used above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698       

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698